Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office action on the Merits from the examiner in charge of this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations in (i) Claim 3 of “a fume hood”; (ii) Claim 5 of “a vertical structural extension”; (iii) Claim 6 of “reinforced shelving components”; (iv) Claim 7 of “support plates”; (v) Claim 17 of “grooves” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 16, each recites the limitation partitionable "base" walls in line 2 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 9-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP 5212915 to Antonio.
Antonio discloses (Claim 1). A hybrid containment module comprising: an adaptable configuration of a system wall supported by a plurality of vertical structural components 4, a plurality of horizontal structural components 5 attached thereto, wherein said plurality of vertical structural components 4 and plurality of horizontal structural components 5 are configured to interlock with a plurality of self-supportive partition panels (such as shown in Fig. 2), enclosure panels and biosafety cabinets 27 providing for a certain biosafety containment structure; (Claim 2). The hybrid containment module of claim 1 wherein the system wall contains repositionable utility lines connectable to a quick disconnect coupling to provide for the configurational changes from an open type bench layout, a biosafety level 3 and a clean room type of said hybrid containment module (col. 5, lines 6-31, the modular base wall can be fitted with utility panels which include devices for supplying electricity and admitting utility fluids; and col. 5, lines 61-64, the utility panels are interchangeable, can be easily moved to, and relocated in other wall areas, it is inherent that at least one of the utility panels and utility lines includes a quick disconnect coupling); (Claim 6). The hybrid containment module of claim 1, further comprising a plurality of reinforced shelving components (Fig. 13d-e) removably attached to the system wall; (Claim 7). The hybrid containment module of claim 6, further comprising support plates 42 for said plurality of reinforced shelving components; (Claim 9). The hybrid containment module of claim 1 further comprising prefabricated wall sections secured to the floor with a base anchor plate to fully seal the contained space (such as shown in Fig. 2); (Claim 10). The hybrid containment module of claim 1, wherein the self- supportive partition panels are selected from the group consisting of: tempered glass, fire rated glass, a factory assembled fire rated wall and clean room partitions; (Claim 13). The hybrid containment module of claim 1 wherein said hybrid containment module is adaptable by adding or removing selective modular components to reversible achieve an open bench type structure, a biosafety level 2, a biosafety level 3 or a clean room (col. 5, lines 6-31, the modular base wall can be fitted with utility panels which include devices for supplying electricity and admitting utility fluids; and col. 5, lines 61-64, the utility panels are interchangeable, can be easily moved to, and relocated in other wall areas, it is inherent that at least one of the utility panels and utility lines includes a quick disconnect coupling).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Antonio in view of US 2013/0109291 to Holtz et al (hereinafter Holtz).
Antonio discloses all the elements as discussed above except for the limitations in the above listed claims.
Regarding Claims 3-4, Holtz discloses a modular, self-contained, clean room comprising a fume hood to provide for laboratory containment and isolation and an autoclave to provide for a biosafety containment and isolation ([0067]).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Holtz, to modify Antonio to include the limitations in (i) Claim 3 of a fume hood to provide for laboratory containment and isolation; and (ii) Claim 4 of an autoclave to provide for a biosafety containment and isolation in order to increase the overall versatility of the hybrid containment module.  
Regarding Claims 11-12, since a biosafety level 3 laboratory and a clean room both requires controlled environments, it would have been obvious and well within the level of one skilled in the art to modify the hybrid containment module of Antonio to include the limitations in (i) Claim 11 of configured to form a biosafety level 3 structure with insulated wall panels and insulated airtight ceiling panels and HVAC; and (ii) Claim 12 of configured to form a clean room structure with insulated wall panels and insulated airtight ceiling panels and HVAC.  
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Antonio in view of USP 6115978 to Bastian et al (hereinafter Bastian).
Antonio discloses all the elements as discussed above except for the limitations in Claim 5.
However, Bastian discloses a modular partitionable laboratory containment casework system comprising a base wall supported by vertical structural components 11-14 and horizontal structural components 15-19 attached thereto, a vertical structural extension 229 effective to provide laboratory containment and isolation.
Therefore, it would have been obvious and  well within the level of one skilled in the art, in view of Bastian, to modify Antonio by provide the limitations in Claim 5 of a vertical structural extension effective to provide laboratory containment and isolation, wherein the vertical structural extension bridges the space between the base wall and a ceiling in order to connect the base wall to the ceiling.  
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Antonio in view of US 2017/0306610 to Leahy.
Antonio discloses all the elements as discussed above except for the limitations in Claim 8.
However, Leahy discloses an interlocking mechanism between two panels to provide a seal to control the environment of a confined space (such as shown in Figs. 7a-c).
Therefore, it would have been obvious and well within the level of one skilled in the art, in view of Leahy, to modify Antonio to include the limitations in Claim 8 of an interlocking mechanism to provide a seal to control the environment of the confined space.  
Claim(s) 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Antonio.
Antonio discloses (Claim 14). a partitioning a laboratory containment biosafety space comprising: at least two hybrid partitionable system walls 1 having support elements 4,5; at least one self-supportive partition panel; the at least one self-supportive panel attached to said support elements 4,5 on the at least two hybrid partitionable system walls; biosafety cabinets 27 attached to said hybrid partitionable system walls; (Claim 15). further comprising utility lines (e.g., fluid inlet pipes 2, discharge pipes 3, fluid supply cocks 37, conduit 38, cocks 39) housed within at least one of the hybrid partitionable base walls 1; (Claim 16). shelves (Figs. 13d-e); (Claim 17). further comprising structural members containing grooves, wherein umbilical attachment of utilities is provided for gases, and water.  
The differences being that Antonio fails to disclose the method steps in claims 14-17, and the limitations in Claim 17 of the umbilical attachment of utilities include for air, vacuum, power and data.
However, since Antonio discloses a modular partitionable laboratory containment biosafety system comprising all the structural elements recited in claims 14-17, it would have been obvious and well within the level of one skilled in the art to perform the method steps recited therein by attaching, moving, repositioning the elements and the partition panel. Regarding the limitations in claim 12 of the umbilical attachment of utilities include for air, vacuum, power and data, since each of said utilities is well-known in the art, it would have been obvious and well within the level of one skilled in the art to modify Antonio such that the modular partitionable laboratory containment biosafety system would include umbilical attachment of utilities include for air, vacuum, power and data in order to increase the overall versatility of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and all show structures similar to various elements of applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH VAN TRAN whose telephone number is (571)272-6868. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL TROY can be reached on (571)270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HVT
August 23, 2022


/HANH V TRAN/Primary Examiner, Art Unit 3637